Citation Nr: 1809631	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES
1.  Entitlement to service connection for a skin disorder (claimed as skin rashes/eczema).

2.  Entitlement to service connection for a right ankle disorder (claimed as a right foot injury).

3.  Entitlement to a higher initial disability rating for the service-connected sinusitis, in excess of 30 percent from June 7, 2010.

4.  Entitlement to a higher (compensable) initial disability rating for the service-connected palmar warts, in excess of 0 percent from June 7, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 2002 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the RO in Nashville, Tennessee, which, in pertinent part, granted service connection for chronic sinusitis assigning an initial disability rating of 30 percent (effective June 7, 2010); granted service connection for palmar warts with assigning an initial disability rating of 0 percent (effective June 7, 2010); and denied service connection for skin rashes/eczema (skin disorder) and a right ankle disorder.  Jurisdiction is currently with the RO in Columbia, South Carolina.

The Veteran has appealed from the initial rating assigned for the service-connected sinusitis and palmar warts.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  

Because the RO did not assign the maximum disability rating possible, the appeal for a higher initial disability rating for the service-connected sinusitis and palmar warts remains before the Board.  See A.B. v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefits does not abrogate the pending appeal).

In February 2017, the Veteran testified at a Board videoconference hearing from the RO in Columbia, South Carolina, before the undersigned Veterans Law Judge in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed skin disabilities of eczema and xerosis.

2.  The currently diagnosed skin disabilities of eczema and xerosis had their onset in service. 

3.  The Veteran does not have a current right ankle disability.

4.  For the entire initial rating period from June 7, 2010, the service-connected sinusitis has not been manifest by radical surgery with chronic osteomyelitis, or near constant sinusitis characterize by headaches, pain, and purulent discharge, or crusting after repeated surgeries.

5.  For the entire initial rating period from June 7, 2010, the service-connected palmar warts did not manifest as at least 5 percent, but less than 20 percent, of the entire body or of exposed areas affected; or  require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during any 12-month period; or result in scarring that was deep, unstable, or caused disfigurement of the head, face, or neck; or result in any painful scars.  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, the criteria for service connection for eczema and xerosis have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  For the entire initial rating period from June 7, 2010, the criteria for an initial disability rating in excess of 30 percent for the service-connected sinusitis have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.97, Diagnostic Code 6512 (2017). 

4.  For the entire initial rating period from June 7, 2010, the criteria for an initial disability rating in excess of 0 percent for the service-connected palmar warts have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7899-7820 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the claims for service connection for a skin disorder and a right ankle disorder, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  The July 2010 notice letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence the Veteran was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample time to respond and supplement the record.

As the appeal for a higher initial rating for the service-connected sinusitis and palmar warts arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial ratings and effective dates).  

With regard to the duty to assist, VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, and the Veteran's lay statements with claims file.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in September 2010, April 2012, August 2013, and October 2015.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports taken together with the other evidence of record are thorough and adequate and provide a sound basis upon which to base decisions with regard to the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history and reporting on past and present symptomatology and functional impairment, and provided opinions with supporting rationale.  

In an August 2016 statement, the representative contended that the most recent October 2015 VA skin examination was not adequate because the examination was not performed while the service-connected palmar warts were in an active state.  During the February 2017 Board hearing, the Veteran testified that his palmar warts come and go sporadically; however, the Veterans Law Judge advised the Veteran, with regard to skin disabilities, of the importance of seeking medical treatment during flare ups and providing the report to VA, so a physician can examine the skin, measure the affected areas, diagnose the skin condition, and relate it back to service, for service connection and skin disability rating purposes.  In the alternative, the Veterans Law Judge suggested the Veteran take photographs of the skin during flare-ups, so a physician can review the area of skin affected and provide an assessment of the skin disability during flare-ups.  The Veteran was further advised that, because the skin disability comes and goes, it is impossible for VA to know when a flare-up will occur or accurately schedule an appointment during a flare-up.  See February 2017 Board hearing transcript at 29-32.  During the December 2014 Decision Review Officer (DRO) hearing, the DRO offered the Veteran the same advice regarding skin disabilities, suggesting the Veteran could seek medical attention from a private physician or VA physician during flare ups, or submit photographs of the skin during flare-ups for review by a physician.  See December 2014 DRO hearing transcript at 10-11.  

The Veteran has not submitted any photographs of the skin during a flare-up of palmar warts to VA, and the private and VA treatment records do not reflect any treatment for palmar warts.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (noting "the duty to assist is not always a one-way street.  If a veteran wishes to help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  The Veteran was scheduled for VA skin examinations in September 2010, April 2012, August 2013, and October 2015, all of which reflected that zero to less than five percent of the entire body or exposed areas were affected by the palmar warts.  Additionally, during the February 2017 Board hearing, the Veteran stated that during the last couple years he has only developed small warts on the palm of his hands and his condition has not worsened, which is consistent with the disability picture presented by the VA examination reports.  See Board hearing transcript at 6-7.  Therefore, the contention that the service-connected palmar warts were not in an active state during the October 2015 VA examination presents no prejudice to the Veteran.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeals, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeals.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Eczema, xerosis, and a right ankle sprain are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claims of service connection for a skin rash/eczema and a right ankle disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for a Skin Disorder

The Veteran contends that the claimed skin disorder, claimed as skin rash/eczema, began during service and has continued to reoccur since service separation.  During the December 2014 DRO hearing, the Veteran contended that he did not have any skin conditions prior to entering active duty service.  He asserted that he was a firefighter in service and he was exposed to various cleaners and a foam used to put out fires in the course of his work, but he wore protective gear in service.  He contends that in service he was treated for different skin conditions, including a heat rash and eczema.  See December 2014 DRO hearing transcript.  During the February 2017 Board hearing, the Veteran asserted that he has had reoccurring flaking and pruritic rashes on the hands and feet since service separation. 

The evidence demonstrates that the Veteran has the currently diagnosed skin disabilities of eczema and xerosis.  An August 2013 VA examination report reflects that the Veteran had mild scaling to the palmar area just distal to the wrists and was diagnosed with eczema.  Additionally, a July 2015 VA treatment record notes a diagnosis of hand/foot eczema and xerosis.  

The service treatment records reflect that the Veteran was treated for eczema, xerosis, and various rashes in service.  A March 2004 service treatment record notes a rash on both arms and diagnosis of folliculitis/heat rash.  A July 2004 service treatment record reflects treatment for dry, peeling skin on the palm of both hands that was present for five months, for which the Veteran was diagnosed with and treated for xerosis.  An August 2004 service treatment record notes dry, scaly palms on both hands and a vesicular rash on the lower left cheek with yellow crust.  At the time, the Veteran reported very dry hands for three months and skin that was aggravated by the sand and dry environment in Iraq.  Diagnosis was of dyshidrotic eczema.  An August 2004 post deployment interview also reflects that the Veteran reported rashes on both hands that were new since arrival in Iraq.  A February 2006 service treatment record reflects that the Veteran sought treatment for peeling skin and a rash on both hands that had been present for four days with clinical findings of visible peeling and redness on both hands.  

The remaining question is whether the evidence shows a link between the current skin disabilities and service.  The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed skin disabilities had their onset in service.  The Veteran has provided credible statements about the onset of a skin disorder during service.  

During the September 2010 VA examination, the Veteran stated that he was diagnosed with scattered eczema in service in 2004 that was treated with hydrocortisone cream with moderate relief.  The September 2010 VA examiner diagnosed intermittent eczema with normal skin examination.  In April 2012, the Veteran reported a history of scattered intermittent eczema that affected the hands.  See April 2012 VA examination report.  During the August 2013 VA examination, VA examiner noted a history of eczema and xerosis of the hands, and assessed mild scaling to the palmar area just distal to the wrists.  A July 2015 VA treatment record reflects treatment for scaly feet and occasional rashes on the hands, which the Veteran reported has been a problem for years, among other skin conditions.  Diagnosis was of hand/foot eczema and xerosis, rule out tinea pedis. 

In April 2012, the VA skin examiner diagnosed eczema and opined that there are no clinical or objective findings of eczema on examination, no reported treatment for eczema since military service in 2004, and that the in-service eczema resolved with no objective evidence of recurrence.  However, the VA examiner's opinion is given no weight, as the opinion is based on inaccurate facts, and does not account for the Veteran's credible lay statements of problems with intermittent eczema and rashes during service with continuing symptoms since separation from service, as well as subsequent evidence of scaling on the palms with diagnosis of eczema during the August 2013 VA examination, and diagnosis of and treatment for eczema and xerosis of the hands and feet in July 2015, both of which were noted in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (holding that a medical opinion "based upon an inaccurate factual premise has no probative value"); see also McCartt v. West, 
12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching that was chronic in service and continuous since service may be the type of condition lending itself to lay observation and satisfy the nexus requirement).   

Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the skin disorders were incurred in active service; thus, the criteria for service connection for eczema and xerosis have been met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  While the record also reflects diagnoses of contact dermatitis, tinea versicolor, furunculosis of the abdominal fold, and dermafibromas since separation from service, these skin conditions were not noted in service, and no medical professional of record has opined that these conditions were incurred in or are related to active duty service.  As such, the grant of service connection for a skin disorder is limited to eczema and xerosis, which had their onset in service and have reoccurred since separation from service.  As service connection is being granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104.

Service Connection for a Right Ankle Disorder

The Veteran generally contends that a right ankle disorder is the result of an injury sustained in service when the Veteran was leaving WalMart, as the Veteran stepped down from a curb and landed on his right ankle, twisting or rolling his ankle in the process.  The Veteran contends he sought medical attention and was placed on light duty following the injury because he developed swelling in the ankle.  See DRO hearing transcript.  The Veteran also asserts that he subsequently landed on his right ankle on at least 10 other occasions in service; however, he did not seek medical attention on any other occasion, as he was able to walk off the pain.  The Veteran also contends that he has re-injured the right ankle multiple times since service separation, but did not seek medical attention due to lack of insurance and because he was able to walk off the pain.  See Board hearing transcript. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence shows that the Veteran complained of right ankle pain during service, but does not have, nor has he had at any time proximate to or during the course of this appeal, a current right ankle disability.  A February 2004 service treatment record notes a right foot injury in serive that was incurred while running from WalMart, during which the Veteran lost his footing and fell.  Examination of the right foot revealed erythema and edema but full range of motion and 5/5 strength (normal strength).  The assessment was right ankle strain for which the Veteran was treated with Naproxen, ice and elevation of the ankle.  See February 2004 service treatment record.  

Subsequent service treatment records do not contain any complaints, treatment, or diagnosis for a right ankle disability.  A November 2004 service treatment record reflects that the Veteran reported no muscle or joint problems and examination of the musculoskeletal system and overall physical fitness were normal.  The March 2006 service separation medical report reflects that the Veteran reported a history of a right ankle injury in 2005 but denied having any condition that limited his ability to work in his military specialty or required assignment limitations.  Additionally, the Veteran only indicated plans to seek disability compensation for the nose, warts, sinus problems, and herpes. 

In April 2012, the Veteran was provided a VA examination of both ankles.  During the April 2012 VA examination, the Veteran stated that he strained the right ankle in 2004 and that he was treated with ice, elevation, and was placed on a light duty profile for 6 months.  He endorsed current symptoms of right ankle pain with intermittent popping; however, he reported that he occasionally rolled his ankle in the past 12 months and that his ankle pain progressed since gaining weight.  The Veteran reported that he managed the ankle pain with rest and denied any history of physical therapy or surgery for the ankle. 

Upon examination in April 2012, right ankle plantar flexion was 35 degrees (normal 45 degrees) and dorsiflexion was 20 degrees or greater (normal 20 degrees), with objective evidence of pain at the end motion.  The VA examiner assessed no localized tenderness or laxity in the right ankle and 5/5 strength (normal strength) in ankle plantar flexion and dorsiflexion.  The April 2012 VA examination report reflected negative findings for arthritis or ankylosis.  X-rays conducted during the April 2012 VA examination revealed a normal right ankle. 

The April 2012 VA examiner rendered a diagnosis of right ankle sprain by history, as the examiner indicated this condition was diagnosed in 2004.  The April 2012 VA examiner rendered the opinion that the right ankle strain is less likely than not related to the in-service acute treatment for right ankle strain, as there was no objective evidence of follow up required for the injury, no clinical or objective evidence of chronicity has been documented in the claims file, and x-rays were normal during the examination.  Private treatment records and VA treatment records do not reflect any complaints, reports, treatment or diagnosis of a right ankle disorder since separation from service. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a current right ankle disability.  Although the April 2012 VA examination report reflects diagnosis of right ankle strain that was diagnosed in 2004, as well as general complaints of ankle pain and slightly diminished plantar flexion with pain at the end of motion, the April 2012 VA examination, as well as private and VA treatment records, do not show a current right ankle disability.  Service treatment records indicated that the right ankle sprain was an acute injury that resolved, as there were no addition complaints of or treatment for a right ankle disorder in service.  Additionally, the x-ray conducted during the April 2012 VA examination revealed a normal right ankle.  See Moore v. Nicholson, 21 Vet. App. 221, 215 (2007); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 2013).  Moreover, the Veteran reported re-injuring his right ankle multiple times since service separation, and noted that he has not required treatment and has been able to walk off his pain.  Despite general reports of pain, symptoms such as pain alone, without an underlying medical condition, do not constitute a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Based on the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current right ankle disability.  To the extent that the right ankle pain noted during the April 2012 VA examination is associated with a current right ankle strain, the evidence of record, both lay and medical, does not indicate that any current right ankle strain is etiologically related to the in-service occurrence of a right ankle strain, particularly in light of service treatment records that reflect a normal musculoskeletal examination months after in-service treatment for a right ankle strain and the Veteran's testimony indicating re-injury of the right ankle multiple times since separation from service.  See November 2004 service treatment record and February 2017 Board hearing transcript.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a right ankle disability, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In an appeal for a higher initial rating after a grant of service connection, all evidence submitted in support of a veteran's claim is to be considered.  In initial rating claims, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  38 C.F.R. § 4.2; Fenderson, 12 Vet. App. at 125-26.  The Board does not find staged ratings to be necessary for the disability rating issues on appeal.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Initial Disability rating for Chronic Sinusitis

The Veteran is in receipt of a 30 percent initial disability rating from the period from June 7, 2010 for the service-connected chronic sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6512 (chronic frontal sinusitis).  Under the rating schedule, chronic frontal sinusitis is to be rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97.

Under the General Rating Formula for Sinusitis, a noncompensable (0 percent) rating is assigned when sinusitis is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent (maximum) rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6512. 

Throughout the course of this appeal, the Veteran has contended that the service-connected sinusitis has been manifested by more severe symptoms than that contemplated by the 30 percent disability rating assigned for the respected period.  Specifically, the Veteran contends that he has had two surgeries, a rhinoplasty and septoplasty, related to the service-connected sinusitis in 2004 and 2005 respectively following trauma to the nose in service.  Since the surgeries, the Veteran contends that he has experienced recurrent nose bleeds, continuous or near-continuous nasal drainage, nasal pain and tenderness of the sinuses, crusting in the nostrils, headaches, and blockage of the sinuses primarily on the right side.  See December 2014 DRO hearing transcript and February 2017 Board hearing transcript.  

After a review of all the lay and medical evidence of record, the Board finds that, for the initial rating period from June 7, 2010, the weight of the evidence is against finding that the service-connected sinusitis met or more nearly approximated the criteria for a 50 percent (the maximum) disability rating, that is, radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

Prior to the period on appeal, the service treatment records reflect a history of trauma to the nose in October 2004 that resulted in a fractured nose.  Thereafter, the Veteran underwent a rhinoplasty in October 2004 to repair the nasal fracture, and a septoplasty in December 2005 due to the development of chronic airway obstruction due to turbinate hypertrophy.  See October 2004 and December 2005 service treatment records.  The Veteran also underwent cauterization twice between February and March 2006 due to mild right sided nasal epistaxis following the December 2005 septoplasty.  See February and March 2006 service treatment records. 

During the relevant period on appeal from June 7, 2010, a July 2010 private treatment record reflects reports of continued nasal airway obstruction, right greater than left, and clinical signs of erythematous mucosa with crusting noted bilaterally, for which the Veteran was prescribed a four to six week course of Bactriban.  A January 2012 private treatment note reflects that the Veteran was treated for an acute upper respiratory infection, for which he was prescribed a 10-day course of Omnicef and a five day course of Prednisone.  

VA treatment records from 2013 through 2015 reflect treatment for sinus complaints including nasal congestion, pressure in the maxillofacial area, green nasal drainage, and headaches.  The Veteran was treated with a course of antibiotics (Levaquin and Amoxicillin) in November 2013, April 2014, and March 2015.  Otherwise sinus symptoms were managed with a nasal saline spray and Flonase, with irregular compliance with medications noted.  A 2014 sinus CT revealed opacification of the left maxillary sinus.  Additionally, VA treatment records from 2015 through 2017 reflect that the Veteran was seen by otolaryngology and neurology for continued complaints of nasal congestion, drainage, facial and paranasal pain, and headaches, for which the Veteran was continued on nasal saline and Flonase, and treatment with Amitriptyline and Sumatriptan for headaches. 

The Veteran was provided VA sinus examinations in September 2010, April 2012, August 2012, and October 2015.  During the September 2010 VA examination, the Veteran reported a history of chronic sinus infections since 2004, following trauma to the nose.  He endorsed sinus symptoms such as constant post nasal drip, constant cough with usually clear sputum, sinus infections four times a year treated with rest and fluids, and denied use of oral antibiotics in the past year.  The Veteran also reported difficulty running or walking greater than one mile due to problems breathing through the nose, and he reported current treatment with over the counter antibiotic ointment.  The September 2010 VA examiner diagnosed chronic sinusitis and assessed symptoms of nasal congestion and sinus tenderness.  The VA examiner assessed a history of four incapacitating episode requiring 4-6 weeks of antibiotic treatment, and a history of four non-incapacitating episodes a year for a duration of five to six days characterized by symptoms of headaches, purulent drainage and sinus pain; however, the Veteran reported no lost time from work in the past 12 months.  The September 2010 VA examination did not reflect evidence of nasal obstruction and an x-ray of the sinuses conducted during the September 2010 VA examination revealed non-pneumatization of the frontal sinuses with no evidence of sinusitis at the time.

During the April 2012 VA examination, the VA examiner assessed the that the service-connected sinusitis required the use of antibiotics once in the past 12 months and one course or burst of systemic (oral or parenteral) corticosteroids in the past 12 months. The VA noted symptoms of sinusitis such as headaches and sinus pressure, with approximately four reported missed days of work in the past 12 months due to sinus symptoms.  A sinus x-ray conducted during the April 2012 VA examination continued to reflect non-pneumatization of the frontal sinuses.  

During the August 2013 VA examination, the Veteran continued to endorse sinus symptoms of nasal tenderness, sinus blockage, greater on the right, chronic nasal drip, and frequent nose bleeds.  At the time, the service-connected sinusitis was treated with Flonase, but the Veteran had not refilled his medication in more than three months.  Additionally, the Veteran reported two courses of antibiotics for sinusitis in the past 12 months.  The VA examiner noted that chronic sinusitis affected the frontal and maxillary sinuses at the time with associated symptoms of headaches, pain and tenderness of the affected sinus.  The August 2013 VA examiner also assessed seven or more non-incapacitating episodes of sinusitis in the past 12 months, as the Veteran reported missing one to two days of work per month due to symptoms of sinusitis; however, the VA examiner assessed no incapacitating episodes of sinusitis in the past 12 months and no sinus surgery.  An x-ray of the sinuses conducted during the August 2013 VA examination revealed non-pneumatized frontal sinuses, but otherwise normal view of the sinuses. 

During the October 2015 VA examination, the Veteran reported numerous sinus infections every year but reported that he typically self-treated the infections due to limited access to VA appointments.  The October 2015 VA examiner assessed that sinusitis affected the maxillary sinus and noted one non-incapacitating episode of sinusitis in the past 12 months, and no incapacitating episodes.  The VA examiner noted that treatment records reflected no diagnosis of acute sinusitis in the past year, although the Veteran was treated with antibiotics for an upper respiratory infection in March 2015.  On examination, the VA examiner assessed no purulent nasal drainage, a slight right nasal deviated septum, and erythematous mucosa.  The VA examiner further noted that the Veteran had not had sinus surgery and a November 2014 MRI revealed a small left maxillary retention cyst and hyperplastic frontal sinuses, with otherwise clear paranasal sinuses. 

During the February 2017 Board video conference hearing, the Veteran continued to endorse daily symptoms of sinusitis including crusting in the nostrils, nose bleeds, sinus drainage, headaches, and nasal pain; however, he stated that he continues to treat the service-connected sinusitis with Flonase, nasal spray, and over the counter decongestants.  The Veteran has not had any sinus surgery during the period on appeal, as he testified that he only had two surgeries in 2004 and 2005, during service.  

Based on the foregoing, the Board finds that, during the initial rating period on appeal from June 7, 2010, the service-connected sinusitis manifested as more than 6 non-incapacitating episodes characterized by headaches, pain, purulent discharge and crusting during a 12 month period, and a history of four incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment.  The sinusitis did not meet or more nearly approximate radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries, as required for a higher rating of 50 percent disability under Diagnostic Code 6512.  38 C.F.R. § 4.97.  Because the preponderance of the evidence is against finding that the evidence met or more nearly approximated the criteria for a higher 50 percent disability rating for the initial rating period from June 7, 2010, the appeal must be denied, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C § 5107; 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Disability Rating for Palmer Warts

The Veteran is in receipt of a 0 percent initial disability rating for the entire appeal period from June 7, 2010 for the service-connected palmer warts under 38 C.F.R. § 4.118, Diagnostic Code 7899-7820.  As indicated by the hyphenated Diagnostic Code, the palmar wart disability has been rated by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7820, infections of the skin, not list elsewhere (including bacterial, fungal, viral, treponemal, and parasitic disease).  38 C.F.R. §§ 4.20, 4.27 (2017) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  

A. Rating Based on Areas Affected and Treatment Methods (Diagnostic Code 7806)

Diagnostic Codes 7820 instructs that infections of the skin not elsewhere in the schedular rating should be rated after consideration of Diagnostic Codes 7801 through 7806.  Under Diagnostic Code 7806, the rating code for dermatitis and eczema, a 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118.

In Johnson v. Shulkin, the Federal Circuit distinguished between "systemic" therapy versus "topical" therapy, holding that systemic therapy means treatment affecting the whole body, whereas topical therapy means treatment pertaining to a particular surface area that affects only the area to which it is applied.  862 F.3d 1351 (Fed. Cir. 2017).  

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected palmar warts has affected at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas, or required intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, for six weeks or less during any 12-month period since June 7, 2010, as required for a higher disability rating of 10 percent.  

The Veteran contends that a higher (compensable) rating is warranted for the skin disability.  Specifically, the Veteran contends that the palmar warts caused clusters of round bumps on the palms and fingertips of the hands in the past that would sometimes bleed and crack; however, the Veteran asserted that in that past couple years he has experienced only small warts, one or two at a time, usually on the palm of the hands with no bleeding, which he has treated with over the counter liquid nitrogen.  The Veteran contends that the warts are sometimes painful when located on the fingertips.  The Veteran further asserted that he is not currently on prescribed medication for the palmar warts and he has not been on medication for palmar warts in the past.  Further, the Veteran asserted that the service-connected palmar warts do not cause any functional limitations.  See DRO hearing transcript at 5; Board hearing transcript at 3-9.

During the relevant period on appeal, from June 7, 2010, private and VA treatment records do not reflect complaints of, diagnosis, or treatment for palmar warts.  The Veteran received VA skin examinations in September 2010, April 2012, August 2012, and October 2015.  At the September 2010 VA examination the Veteran reported a history of palmar warts in service that were treated with cryotherapy and a recurrence of warts in 2006 that was managed with over the counter medication.  The Veteran reported no additional treatment for palmar warts since 2006.  Examination of the skin revealed dry skin that was warm to touch and intact with no lesions, no visible rashes, and normal turgor.  The VA examiner assessed intermittent palmar warts, but no skin symptoms on examination, as 0 percent of exposed areas and 0 percent of the entire body was affected at the time. 

During the April 2012 VA examination, the VA examiner assessed intermittent palmar warts.  Upon examination, one wart was present at the tip of the left index finger, measuring 0.5 centimeters by 0.5 centimeters (cm.), which is equivalent to less than 5 percent of the entire body and less than 5 percent of exposed areas.  At the time, the skin disability did not require any oral, topical, or other treatment during the past 12 months.  During the August 2013 VA examination, the Veteran reported that the last episode of warts was one week prior to the VA examination; however, he was not on any oral, topical, or other medication for the skin condition.  Examination of the skin revealed a palmar wart on the left index finger, affecting less than 5 percent of the entire body and less than 5 percent of exposed areas. 

At the most recent VA examination in October 2015, the Veteran reported he last had an episode of warts two weeks prior, which he self-treated with an over the counter liquid preparation.  The Veteran stated that he had a wart on his right palm during the VA examination; however, the VA examiner assessed a normal skin examination and was unable to detect any warts, scarring, or peeling on either palm on examination.  Moreover, the skin disability was self-treated with a topical over the counter medication for less than six weeks at the time and did not require any systemic treatment or other procedures during the past 12 months.

In sum, for the entire period on appeal from June 7, 2010, the lay and medical evidence reveals that the service-connected palmar warts has manifested as a skin disorder characterized by warts on the fingertips and palm of the hands, affecting less than 5 percent of the entire body and less than 5 percent of exposed areas.  Moreover, the skin disability was treated with nothing more than over the counter topical medication during any 12-month period since June 7, 2010, which is not the type of "systemic therapy" contemplated by 38 C.F.R. § 4.118, Diagnostic Code 7806.  Johnson, 862 F.3d 1351.  Based on these symptoms, the Board finds that, for the entire initial rating period from June 7, 2010, the service-connected palmar warts did not meet or more nearly approximate at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas affected, or; required intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, for six weeks or less during any 12-month period since June 7, 2010, as required for a higher disability rating of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Because the preponderance of the evidence is against finding that the evidence more nearly approximates the criteria for a higher 10 percent rating, the benefit of the doubt doctrine does not apply.  See 38 U.S.C § 5107; 38 C.F.R. §§ 4.3, 4.7.

Rating Based on Scarring and Disfigurement (Diagnostic Codes 7800-7805)

While the evidence is against finding that the criteria for a higher initial rating in excess of 0 percent have been met under Diagnostic Code 7806, the Board has also considered whether a higher disability rating is available under the other rating criteria for skin disabilities.  In addition to ratings based on areas affected and treatment methods (Diagnostic Code 7806), Diagnostic Code 7820 provides that the skin disability is to be rated as scars or disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 through 7805.  See 38 C.F.R. § 4.118.

Diagnostic Code 7800 addresses scars or disfigurement of the head, face, or neck. Under this Diagnostic Code, a 10 percent disability rating is warranted for scarring with one characteristic of disfigurement.  A 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  The next higher.  A 50 percent, rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.  

Note (1) to Diagnostic Code 7800 lists the eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: (1) scar five or more inches (13 or more centimeters (cm)) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); 
 (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Note (5) states that the characteristics of disfigurement may be caused by one scar or by multiple scars, and that the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 
38 C.F.R. § 4.118.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. centimeters (cm.)) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) will be assigned a 20 percent rating.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) will be assigned a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater will be assigned a 40 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

One or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.
After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the symptoms of the service-connected palmar warts more nearly approximate the criteria for a higher 10 percent rating under Diagnostic Codes 7800 through 7805.  The VA examination reports do not generally reflect that the palmar warts have manifested residual scarring.

The palmar warts have manifested as small roundish bumps that come and go and are sometimes painful, affecting the fingertips and the palm of the hands, measuring approximately 0.5 square cm.  See February 2017 Board hearing transcript; see also September 2010, April 2012, August 2013, and October 2015 VA examination reports.  The palmar warts have not manifest as scarring of the head, face or neck or other disfigurement of the head, face or neck; therefore, an increased rating under Diagnostic Code 7800 is not warranted.  The evidence also does not reflect that the palmar warts resulted in a deep scar, and a higher disability rating under Diagnostic Code 7801 is not warranted.  Further, because a 10 percent rating under Diagnostic Code 7802 requires scarring affecting 144 square inches (929 sq. cm.) or greater, a higher 10 percent disability rating is not warranted under that diagnostic code, as the palmar warts have measured no more than 0.5 cm. by 0.5 cm.  See April 2012 and August 2013 VA examination reports.  

As to Diagnostic Code 7804, nothing in the record reflects that the palmar warts caused a resulting scar that is unstable, that is a scar where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. §  4.118, Diagnostic Code 7804, Note 1.  The VA skin examination reports, VA treatment records, and private treatment records do not reflect notation of any unstable scars due to palmar warts.  Although the Veteran has advanced that the palmar warts sometimes formed in clusters on the palm and fingertips that would sometimes crack and bleed in the past, the Veteran did not indicate that this was frequent occurrence, and he stated that he has not experienced clusters of warts or cracking and bleeding of the skin in recent years, as the palmar warts have manifested as one or two small warts on the hands over the past couple years.  See DRO hearing transcript at 5, Board hearing transcript at 3-6.  As for consideration of painful scars under Diagnostic Code 7804, while the Veteran has testified that the palmar warts have manifested as roundish bumps of raised skin on the palms and fingertips that come and go and are sometimes painful, neither, the lay or medical evidence indicate that the palmar warts have caused any residual scars.  See DRO hearing transcript and Board hearing transcript.  See also September 2010, April 2012, August 2013, and October 2015 VA examination reports.  Therefore, a higher 10 disability rating is not warranted for painful scars under Diagnostic Code 7804.  Additionally, as the evidence does not reflect that the palmar warts has resulted in any disabling effects not considered in Diagnostic Codes 7800 to 7804, a rating under Diagnostic Code 7805 is also not warranted.  38 C.F.R. § 4.118

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration would have been warranted for the service-connected sinusitis and palmar warts for any part of the initial rating period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 
27 Vet. App. at 494-95.

The Board finds that all the symptomatology and impairment caused by the Veteran's sinusitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's sinusitis have been manifested by seven non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, and a history of four incapacitating episodes of sinusitis requiring prolonged (lasting four to six weeks) of antibiotic treatment.  The rating criteria specifically provide for ratings based on non-incapacitating episodes of sinusitis with headaches, pain, and purulent discharge; incapacitating episodes requiring prolonged use of antibiotics; chronic osteomyelitis following radical surgery; and near constant symptoms of sinusitis following repeated surgeries (38 C.F.R. § 4.97, Diagnostic Code 6512).  In this case, comparing the Veteran's disability level and symptomatology of the sinusitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

Turning to the palmar warts, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  Palmar warts have primarily been manifested by a warts characterized by sporadic outbreaks of small roundish bumps, on the fingertips and palm of the hands, that caused occasional cracking and bleeding in the past, and are sometimes painful.  For the entire initial period on appeal from June 7, 2010, the palmar warts affected less than five percent total body area and less than 5 percent of exposed areas at any given time, and required treatment with nothing more than over the counter topical medication for less than six weeks duration.  The schedular rating criteria, including Diagnostic Code 7806 and the alternative evaluations under Diagnostic Codes 7800 through 7805, specifically provide for disability ratings based on skin conditions, the area the skin disability covers, the type and frequency of treatment used to manage symptoms, and residual scarring affecting the body, including unstable or painful scaring.  In sum, these ratings consider disfigurement, scars, longevity, types of treatment, pain, residuals of outbreaks, and the percentages of the entire body and exposed areas affected by a particular skin disorder.

Comparing the Veteran's disability level and symptomatology of the service-connected sinusitis and palmar warts to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  As there are no additional expressly or reasonably raised issues presented on the record, and absent any exceptional factors associated with sinusitis and palmar warts, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran reported being employed full time as a military police dispatcher.  See September 2010 VA exam report and October 2016 VA treatment record.  In addition, neither the Veteran nor the evidence suggests unemployability due to the service-connected sinusitis or palmar warts, or the combined effect of the service-connected disabilities.  Rice, 
22 Vet. App. 447.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised by the record.


ORDER

Service connection for eczema and xerosis is granted.

Service connection for a right ankle disorder is denied.

An initial disability rating in excess of 30 percent for the service-connected sinusitis, for the entire rating period from June 7, 2010, is denied. 

An initial disability rating in excess of 0 percent for the service-connected palmar warts, for the entire initial rating period from June 7, 2010, is denied.  





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


